Citation Nr: 1130847	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 until May 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.



FINDING OF FACT

At its worse, bilateral hearing loss disability has been productive of average pure tone thresholds of 51 hertz (Hz) and speech recognition ability of 84 percent in the right ear, and 43 Hz, with speech recognition ability of 94 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of entitlement to compensable rating for bilateral hearing loss is an appeal from the initial assignment of a rating in July 2009.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, bilateral hearing loss has not significantly changed during the period on appeal, and a uniform evaluation is warranted.

In the July 2009 rating decision on appeal, the Veteran was awarded service connection for bilateral hearing loss, and granted a noncompensable evaluation effective February 10, 2009.  The disability at issue is rated under DC 6100.  Under this code, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  

The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 (2010).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2010).

The Board notes that included in the record are audiological evaluations that were conducted without the use of a controlled speech discrimination test, specifically the Maryland CNC, as required for rating purposes under 38 C.F.R. § 4.85 (2010).  Nonetheless, private reports of puretone thresholds are consistent with VA reports, and are useful in considering the overall history and progress of the Veteran's disability.

In July 1995, a privately conducted hearing evaluation showed pure tone thresholds, in decibels, to have been as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
70
70
LEFT
5
10
45
60
65

On private hearing evaluation in June 1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
X
75
LEFT
15
15
45
X
50

A May 2002 hearing evaluation indicated that pure tone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
80
80
LEFT
10
15
50
55
65

On private hearing evaluation, in November 2004, pure tone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
80
80
LEFT
10
15
55
60
60

The clinical impressions following the above evaluations were of sensorineural hearing loss of average, mild, moderate and severe levels.

The Veteran filed a claim in February 2009.  In a June 2009 VA examination, the Veteran reported a past history of virtually no hearing and high level tinnitus in both ears for several days following the explosion of a gas trucks during his service in Vietnam.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
70
95
100
LEFT
10
15
60
65
75

Thus, the averaged right ear threshold was 59 Hz, and the average left ear threshold was 45 Hz.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 96 percent in the left ear.  Tympanograms and acoustic reflex thresholds were unremarkable in light of audiometric findings, and such results were also consistent with normal middle ear function bilaterally.  The diagnosis was bilateral high frequency sensorineural hearing loss.

On VA audiological evaluation in April 2011, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
85
90
LEFT
15
15
55
60
70

Based on the foregoing, the averaged right ear threshold was 51 Hz, and the average left ear threshold was 43 Hz.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 94 percent in the left ear.  

During his examination, the Veteran reported an increase in the level of hearing loss bilaterally, but more so in the right ear.  Also endorsed were difficulties communicating when in the presence of competing background noise, and comprehension of speech over a telephone.  There were no complaints of tinnitus, and no history of ear infections, ear drainage, ear surgery, or ruptured ear drums.  

Otoscopic examination revealed moderate cerumen debris in the external auditory canal of the right ear, with only partial visualization of the tympanic membrane.  The left ear had slight nonoccluding cerumen debris, with the tympanic membrane visualized and appearing intact.  

The diagnoses were of normal hearing acuity from 250 to 1000 Hz in the right ear, with a slight degree dropping down to a profound degree of precipitously sloping mid to high frequency sensorineural hearing loss in the 1500 to 8000 Hz range.  The left ear had normal hearing acuity from 250 to 1000 Hz, and mild to severe sloping mid to high frequency sensorineural hearing loss in the 1500 to 8000 Hz range.

In considering application of the rating schedule, the Board will apply the lowest (worse) thresholds recorded for each ear during the period on appeal.  Accordingly, application of the rating schedule numeric designations reveals that the Veteran's right ear hearing loss is assigned Roman numeral III under Table VI of the rating schedule, and the left ear is assigned Roman numeral I.  38 C.F.R. § 4.85 (2010).  Applying these Roman numerals to Table VII reveals that the Veteran's hearing loss disability is noncompensably disabling.

The Board notes that the June 2009 audiological evaluation indicates an exceptional pattern of hearing impairment in the right ear under 38 C.F.R. § 4.86(b).  In such cases, when the puretone threshold is 30 decibels or less at 1,000 Hz, and 70 decibels or more at 2,000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2010).

Here, the level of right ear hearing impairment under Table VIa warrants the assignment of Roman numeral IV; with the next higher numeral being VII.  For the purposes of separately evaluating the right ear, Table VII is used and the left ear is assigned Roman numeral I.  38 C.F.R. § 4.85(f) (2010).  Roman numerals VII and I align to indicate a noncompensable rating is warranted for the right ear.  Thus, even when considering the Veteran's hearing loss under the § 4.86, a compensable rating is not indicated by the record.

The Board has also considered the Veteran's statements that his disability is worse than the rating currently assigned.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  Hearing acuity is capable of lay observation, and thus he is competent to present evidence about what he has experienced.  Written statements regarding his history of hearing loss has been consistent with statements made before VA examiners or treatment evidence of record.  Accordingly, the Board finds him to be credible, and his statements are probative in determining what level of evaluation to assign.  

The Veteran is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his hearing loss has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's statements of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  I

Next, the Board has considered whether referral for an extraschedular evaluation is warranted.  Specifically, in exceptional cases an extraschedular rating may be warranted.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Board recognizes and has considered the complaints of difficulty communicating when in the presence of competing background noise, and comprehension of speech over a telephone.  However, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  

Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation. For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss and referral for extraschedular consideration is not warranted.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the Board notes that VA audiological examinations, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  To that end, the April 2011 examiner noted that the Veteran had difficulty communicating with competing background noise and had problems on the telephone.  The 2009 VA examination does not indicate that the disability has any effect on usual daily activities.  

In the context of the evidence of record, the Board finds that the requirements of Martinak have been met.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss involved the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  

Not only did the 2011 examiner address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record, to include his own written statements, do not purport any functional effects on daily living and activities and adequately addresses this issue.

Therefore, the Board finds no prejudice to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the record and are sufficient for the Board find that referral for an extra-schedular rating is not warranted under 38 C.F.R. § 3.321(b).

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss disability has been noncompensably disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records  . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of private treatment and VA evaluation.  Furthermore VA records include reports of examinations conducted in June 2009 and April 2011.  During these VA examinations, the Veteran was interviewed, the lay evidence presented was recorded, diagnostic testing was conducted, and the claims file was reviewed.  

In both cases examiners laid factual foundations for the conclusions reached, and reached conclusions based on their examinations that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007); see also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the Veteran is found to have been adequate for rating purposes.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, his statements in support of the claim are also of record.  

The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


